Order filed October 9, 2013




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-13-00512-CR
                                 ____________

                           RONALD CROW, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 21st District Court
                          Washington County, Texas
                         Trial Court Cause No. 16373


                                      ORDER
       Appellant is represented by retained counsel, Sylvia Cedillo. No reporter’s
record has been filed in this case. On August 31, 2013, the clerk of this court
notified appellant that we would consider and decide those issues that do not
require a reporter’s record unless appellant, within 15 days of notice, provided this
court with proof of payment for the record. See Tex. R. App. P. 37.3(c). Wendy L.
Kirby, the official court reporter for the 21st District Court, informed this court that
appellant plans to pay for the reporter’s record on or before November 15, 2013.
The court reporter has informed this court that she will need 60 days from the date
of payment to prepare the record.
       Accordingly, we grant the court reporter’s request for a 60-day extension of
time beyond the date appellant makes payment arrangements. If payment
arrangements are not made, appellant’s counsel will be responsible for filing a
brief without the record.



                                 PER CURIAM